PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




DATE:    1/10/22
TO:  Certificates of Correction Branch
FROM: Jonathan Johnson, SPE, Art Unit 1734
SUBJECT: Request for Certificate of Correction 

Please issue a Certificate of Correction in U. S. Letters Patent No. 11,174,534 as specified on the attached Certificate.


/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734                                                                                                                                                                                                        
______________________
Jonathan Johnson, SPE
Art Unit 1723


UNITED STATES PATENT AND TRADEMARK OFFICE CERTIFICATE
Patent No. 11,174,534
Patented: 11/16/21
On petition requesting issuance of a certificate for correction of inventorship pursuant to 35 U.S.C. 256, it has been found that the above identified patent improperly sets forth the inventorship.  Accordingly, it is hereby certified that the correct inventorship of this patent is:

Juliette Chevy, Moirans (FR)
Bernard Bes, Seyssins (FR)
Jean-Christophe Ehrstrom, Grenoble (FR)
Frank Ebert, Issoire (FR)


/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734                                                                                                                                                                                                        ________________________
Jonathan Johnson, Supervisory Patent Examiner
Art Unit 1734

    PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 11174535 
Issue Date:  11/16/21
Appl No.: 15/515,891
Filed: 30 Mar 2017
For:  ISOTROPIC PLATES MADE FROM ALUMINUM-COPPER-LITHIUM ALLOY FOR MANUFACTURING AIRCRAFT FUSELAGES
::::::::


DECISION GRANTING PETITION
37 CFR 1.324




This is a decision on the petition filed 12/8/21 to correct inventorship under 37 CFR 1.324.

The petition is granted.

The patented file is being forwarded to Certificates of Correction Branch for issuance of a certificate naming only the actual inventor or inventors.

/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734                                                                                                                                                                                                        
_______________________
Jonathan Johnson
Supervisory Patent Examiner
Art Unit 1734
Technology Center 1700


McBee Moore & Vanik, IP, LLC
510 South Market Street
Frederick, MD 21701